ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Superior Construction Company                )       ASBCA No. 61272
                                             )
Under Contract No. H92237-1 l-C-0701         )

APPEARANCE FOR THE APPELLANT:                        Mr. Atiqi Mahboobullah
                                                      Vice President

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Capt Justin D. Haselden, USAF
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       By Order dated 12 September 2017, the Board requested that appellant provide a
copy of the claim it had submitted to the contracting officer prior to the filing of this
appeal. In response, appellant indicated that it had not submitted a claim to a contracting
officer for a decision. The government has provided appellant with the contact
information for the cognizant contracting officer. By Order dated 15 September 2017,
the Board informed the parties that it intended to dismiss this appeal unless either party
objected within 14 days of the date of the Order. The Board has not received an
objection from either party.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.

       Dated: 5 October 2017


                                                                     lU
                                                    Clministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61272, Appeal of Superior
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2